Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 19, 2017

The Court of Appeals hereby passes the following order:

A17A1731. IN THE INTEREST OF B. L. ET AL., CHILDREN (MOTHER).

      On May 10, 2016, the juvenile court ruled orally that B. L. and R. L. were
dependent children and placed the children in the custody of the Department of
Family and Children Services. On June 15, 2016, the juvenile court entered two
orders approving case plans for the parents. The juvenile court entered the
dependency order on June 16, 2016. The children’s mother filed two notices of
appeal, which have been docketed as Case Numbers A17A1730 and A17A1731.1 In
the first case, the mother seeks to appeal the dependency ruling. In this case, the
mother seeks to appeal the order approving the case plans.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). An exception
to this general rule exists with regard to an order of the juvenile court finding a child
to be dependent. See In the Interest of A. T., 309 Ga. App. 822, 824 n.3 (711 SE2d
382) (2011) (involving deprivation finding). Accordingly, the appeal in A17A1730
is properly before us. There is, however, no such exception for a juvenile court order
approving a case plan. Because the orders approving case plans were not final, the
mother was required to comply with the interlocutory appeal procedures of OCGA




      1
       The mother appealed to the Supreme Court, which transferred the appeals to
this Court.
§ 5-6-34 (b). Her failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.2
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/19/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        Although the mother has no right to directly appeal the trial court’s June 15
orders, she may be able to challenge the orders in Case Number A17A1730. See
OCGA § 5-6-34 (d).